PER CURIAM.
D.D., a juvenile, was charged by an amended petition of delinquency with the burglary of a dwelling with an assault or battery and as an accessory after the fact. The trial court acquitted her of the former and found her guilty of the latter. Adjudication of guilt was withheld and D.D. was placed on non-reporting community control.
The state alleged that the burglary was committed by D.D. and two men. Subsequent to the burglary a police detective questioned D.D. and asked her to identify the men who had entered the victim’s home and beaten him. D.D. gave the officer the first name and nickname of one of the men and told the police that although she knew the other man from the neighborhood she did not know his name. The victim testified that the man D.D. told police she could not identify was in D.D.’s car earlier in the same day the burglary was committed.
The record in this case is devoid of any evidence sufficient to support a finding of guilt on the charge of accessory after the fact. As argued by D.D.’s counsel, “The fact that one of the boys was an acquaintance to D.D., and that the boys accompanied her to [the victim’s] home, does not prove that D.D. knew more about the boys than the information she provided.” We agree and reverse for discharge of the respondent.
Reversed and remanded.